UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported)July 28, 2009 ADDVANTAGE TECHNOLOGIES GROUP, INC. (Exact name of Registrant as specified in its Charter) Oklahoma (State or other Jurisdiction of Incorporation) 1-10799 73-1351610 (Commission file Number) (IRS Employer Identification No.) 1221 E. Houston, Broken Arrow Oklahoma (Address of Principal Executive Offices) (Zip Code) (918) 251-9121 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): □ Written Communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4© under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operation and Financial Condition. ADDvantage Technologies Group, Inc. (NASDAQ: AEY), announced today that it will release financial results for the three months ended June 30, 2009, prior to the market open on Tuesday, August 11, 2009.A copy of the press release is furnished as Exhibit 99.1 to this Current Report and is incorporated herein by reference. Item 7.01 Regulation FD Disclosure. The Company will host a conference call at 12:00 p.m. Eastern Time featuring remarks by David Chymiak, Chairman of the Board, Ken Chymiak, President and Chief Executive Officer, Dan O'Keefe, Chief Operating Officer, and Scott Francis, Chief Financial Officer.The conference call will be available via webcast and can be accessed through the Investor Relations section of ADDvantage's website, www.addvantagetech.com.Please allow extra time prior to the call to visit the site and download any necessary software to listen to the Internet broadcast.The dial-in number for the conference call is (888) 208-1427 or (913) 312-0727 for international participants.The conference code for the call is 9147763. Please call at least five minutes before the scheduled start time. For interested individuals unable to join the conference call, a replay of the call will be available through August 25, 2009 at (888) 203-1112 (domestic) or (719) 457-0820 (international).Participants must use the following code to access the replay of the call: 4609325.The online archive of the webcast will be available on the Company's website for 30 days following the call. Item 9.01 Financial Statements and Exhibits. (d) Exhibits The following exhibitisfurnished herewith: Exhibit 99.1 Press Release datedJuly 28, 2009, issued by the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADDVANTAGE TECHNOLOGIES GROUP, INC. Date: July 28, 2009 By: /s/ Scott Francis Scott Francis Vice-President & Chief Financial Officer Exhibit Index Exhibit Number Description Press Release dated July 28, 2009issued by the Company.
